COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ABATEMENT ORDER

Appellate case name:      Ernal Lee Brown, Jr. (a/k/a Ernal Lee Lewis, Jr.); Mary Ola Brown
                          (a/k/a Mary Ola Lewis and Mary Williams); and Lenthan Dwayne
                          Brown (a/k/a Lenthan Dwayne Lewis) v. Walker Arenson

Appellate case number:    01-17-00515-CV

Trial court case number: C-1-PB-13-000775

Trial court:              Probate Court No 1 of Travis County

       Appellants have filed an unopposed motion to abate the appeal for 60 days, pending a
mediation ordered by the probate court.
        The mediation order was signed June 12, 2017, almost three months after the judgment
being appealed, which the notice of appeal reports to have been signed on March 14, 2017. The
order required the parties to mediate within 45 days and then to report back to the probate court.
       No clerk’s record has been filed yet and we are unable to confirm whether there is a final
appealable order, or if the mediation order exceeds the probate court’s plenary power.
       Accordingly, we deny the motion to abate, without prejudice to the filing of another
motion that demonstrates that we have jurisdiction over the appeal and that the mediation order
does not exceed the probate court’s plenary jurisdiction.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Justice Michael Massengale, acting individually


Date: July 18, 2017